DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on December 28, 2021. Claims 1, 4-7, 13, and 16 have been amended. Claims 1-19 are currently pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed December 28, 2021, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Drawing Objection: in the Response filed December 28, 2021, Applicants amended the drawings to render the objection to the drawings moot. The previous objection to the drawings is withdrawn. 
5.	Claims Objections: in the Response, filed December 28, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
s 1-19 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Chen et al. (US 2020/0008172) and Jung et al. (US 2019/0313437) are generally directed to various aspects of paging and random access response (RAR) scheduling and downlink control information (DCI) for a user equipment (UE), wherein a special PO is introduced for stand-alone SI-Paging scheduled by SI-Paging-DCI, and the special PO is different from the PO for call-Paging, and in another novel aspect, SI-Paging is scheduled together with call-paging in the same PDSCH scheduled by call-Paging-DCI; configuring bandwidth parts, including receiving an indication to receive downlink signals and channels in the first downlink bandwidth part, identifying a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part from the second bandwidth part configuration, monitoring physical downlink control channel candidates on the control resource set, and receiving a physical downlink control channel on the control resource set, wherein the physical downlink control channel includes downlink control information associated with the type of physical downlink control channel common search space. 
However, in consideration of the claim amendments with arguments/remarks submitted on December 28, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

Similar limitations are included in claim 13.
“analyzing one of a plurality of first paging occasions (POs) according to first configuration information which is pre-received so as to obtain a first paging message, in a case where the current UE belongs to the first service group;” and “in a case where the current UE belongs to the second service group, analyzing second configuration information which is pre-received, to obtain a paging indication, and analyzing a second PO to obtain a second paging message when an identification of the current UE is the same as one of the identifications of the UE indicated by the paging indication,” as specified in claim 5. 
Dependent claims 2-4, 6-12, and 14-19 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473